Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25, 26, 30-32, 35, and 36 are currently amended. Claims 27-29, 33, 34, and 37-39 are as previously presented. Claims 40-52 are withdrawn. Claims 1-24 are canceled. 
Response to Arguments
Applicant's arguments filed 9/14/21(and 9/7/21) have been fully considered but they are not persuasive. 
Specifically, applicant argued that the combination of Yukawa and Tanno is improper, arguing firstly that Tanno teaches only a single orientation of each noise absorbing member (L). This was not found persuasive as while Tanno considers the L direction to be the same direction for all of it’s various shapes and for that value to be within a certain range of length, this is not the same as the orientation of the elements applied. As shown in Tanno figures 5 and 6 the orientation of the various shaped noise reducing elements is not the same in all cases with respect to their longest directions. As such Tanno does not merely teach one orientation. 
Secondly applicant argued that as Yukawa teaches a single noise dampener affixed over approximately the entire circumferential length of the tire that it is impossible to change the orientation of the dampener thereof. This was not found persuasive as while the examiner does agree that Yukawa teaches a single dampener covering the entire circumferential length one of ordinary skill in the art looking at Yukawa and Tanno would have found it obvious to substitute the multiple noise 
With respect to the claim objection of record, in view of applicant’s amendments the claim objection is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (EP 2017092B1, of record) in view of Tanno (US20080099117A1, of record).
Yukawa teaches a method for applying noise reducing elements to tyres for vehicle wheels, comprising: feeding, in a sequence, noise reducing elements according to a predetermined path (P0036, P0037, Figs. 3, 4), wherein the noise reducing elements all have a same shape and all have in plan a substantially same larger dimension and a same smaller dimension (P0036, Figs. 3-4); feeding, in a sequence, a plurality of tyres for vehicle wheels, each tyre of the plurality has a size, wherein the size of at least one tyre is different from the size of at least one other tyre of the plurality (P0008-P0013, Fig. 3); picking up the noise reducing elements from the predetermined path; and applying the noise reducing elements to a radially inner surface of each tyre of the plurality (Figs. 1-2, P0021).
(noise absorbing members 5, Figs. 5-6), wherein the noise reducing elements all have in a plan a substantially same larger dimension (Fig. 5a longer in horizontal direction L, Fig. 6 longer in substantially vertical direction W) and a same smaller dimension (W for Fig. 5A. L for Fig. 6), wherein the noise reducing elements are applied to radially inner surfaces of each tyre of the plurality (Fig. 1.). As Yukawa teaches applying noise members based on size (P0003) and Tanno teaches orienting the noise reducing elements in different directions with respect to their larger dimension (Figs. 5-6, P0028-P0029), the limitation of orienting the noise reducing elements as a function of the size of each tyre of the plurality to which the noise reducing elements are applied is considered to be taught by the combination. It would have been obvious to one of ordinary skill in the art to modify the method as taught by Yukawa by substituting the multiple noise dampeners of Tanno for the single noise dampener of Yukawa  in the patterns of placement of Tanno being motivated to increase durability (P0009).
	With respect to claim 26, Tanno further teaches, wherein orienting is carried out as a function of a ratio of a maximum section width of each tyre of the plurality to which (W is up to 90% of section width, if larger dimension is more than this necessarily will be oriented the other way, P0029).
With respect to claim 27, Tanno further teaches wherein, if the ratio between the maximum section width and the larger dimension is smaller than a predefined value, orienting comprises: arranging the noise reducing elements with the larger dimension directed in the circumferential direction (if less than one, larger dimension must be in circumferential direction, i.e. Fig. 5C, P0028-P0029).
	With respect to claim 28, Tanno further teaches wherein, if the ratio between the maximum section width and the larger dimension is greater than a predefined value, orienting comprises: arranging the noise reducing elements with the larger dimension directed in the axial direction (greater than one, i.e. larger direction is smaller than the allowed section width in P0029 must be arranged axially, i.e. Fig. 6).
	With respect to claim 29,  Yukawa further teaches further comprising: measuring the sizes of the plurality of tyres, and then orienting the noise reducing elements (P0004, size determines the allowed size in sectional area and circumferential length).
	With respect to claim 30, Yukawa further teaches wherein measuring the sizes of the plurality of tyres comprises: measuring a maximum section width of each tyre of the plurality (P0007, P0041).
	With respect to claim 31, Yukawa further teaches, wherein a number of the noise reducing elements is applied in each tyre, wherein the number is a function of an inner (P0035).
	With respect to claim 32, Yukawa further teaches wherein for each tyre of the plurality, the noise reducing elements are applied with a circumferential distance between each noise reducing element, and wherein the circumferential distance is a function of an inner diameter of the radially inner surface of the tyre to which the noise reducing elements are applied (P0035, Table 1).
	With respect to claim 33, Yukawa as modified above is silent on wherein picking up comprises: picking up a single noise reducing element of the noise reducing elements at a time, being silent on this. However, it would have been obvious to one of ordinary skill in the art to modify the method as taught above to specifically apply the elements one at a time vs. the alternative of more than one at a time, both methods achieving the known result of applying the noise reducing elements to the tire. 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

	With respect to claim 34, Yukawa as modified above is silent on wherein picking up comprises: picking up at least two noise reducing elements of the noise reducing elements at a time. However, it would have been obvious to one of ordinary skill in the art to modify the method as taught above to specifically apply the elements one at a time vs. the alternative of more than one at a time, both methods achieving the known result of applying the noise reducing elements to the tire. 
	With respect to claim 35, Yukawa as modified above is silent on

	With respect to claim 36, Yukawa as modified above is silent on wherein applying the noise reducing elements further comprises: applying at least two noise reducing elements of the noise reducing elements at a time. However, it would have been obvious to one of ordinary skill in the art to modify the method as taught above to specifically apply the elements one at a time vs. the alternative of more than one at a time, both methods achieving the known result of applying the noise reducing elements to the tire. 
	With respect to claim 37, Tanno further teaches further comprising, after picking up and before applying, rotating the noise reducing elements picked up (Fig. 6).
	With respect to claim 38, Tanno further teaches wherein the noise reducing elements are all oriented on the predetermined path with their larger dimensions mutually facing and mutually parallel (Fig. 5A).
	With respect to claim 39, Tanno further teaches wherein the noise reducing elements are all oriented on the predetermined path with their smaller dimensions mutually facing and mutually parallel (Fig. 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741